JONATHAN SMITH, ESQ., City Solicitor of Manchester:
The undersigned have received yours of the 6th inst. requesting the opinion of the supreme court on the question who has the power to appoint and remove members of the fire department of Manchester, and enclosing a copy of a vote of the mayor and aldermen of Manchester directing the city clerk through you to obtain our opinion on that subject.
By article 79 of the constitution, and s. 8 of c. 192 of the Gen. Sts., and by the principles of universal law, we are forbidden to give advice in matters that may come before us for decision. In article 74, the constitution makes an exception to the general rule; but this case does not come within that exception. We are required by the law not to comply with the request set forth in the resolution of the mayor and aldermen.
  C. DOE. WM. L. FOSTER. GEO. A. BINGHAM. W. H. H. ALLEN.